DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al., (hereinafter “Jun”).
The disclosure of Jun is discussed in the previous office action, which discussion is incorporated herein by reference. 
As discussed in the previous office action, Jun describes thermally expandable microspheres.
Jun describes heat expandable microspheres with a thermoplastic shell and volatile blowing agent encapsulated therein (abstract). The thermoplastic resin has as a polymerizable component a cross-linkable monomer having two acrylate groups (“di(meth)acrylate”), which is a subset of “acryloyl” (paragraph 19). 
Among suitable cross-linking monomers, specific example of polybutadiene(meth) acrylates are expressly disclosed among ten suitable monomers, thus anticipating the claimed cross-linking monomer.   Such monomers correspond to the claimed structure  (1).
Jun describes the molecular weight of the crosslinking monomer as more than 500 (paragraph 17, 21), which makes the claimed limitation of 1000 at least obvious.  Further, in illustrative examples, molecular weights of some of the cross-linking monomers are within  the claimed range of Mw, thus further making obvious the claimed molecular weight of the (A) monomers.
Further, any molecular weight above 1000 would have been obvious from the disclosure of “more than about 500” absent showing of unexpected results that can be specifically attributed to the higher claimed molecular weights. 
With respect to the molecular weight of the R2 group, its molecular weight is calculated by subtracting molecular weight of subtracting molecular weight of the acrylate end groups and the linking oxygen.  For polybutadiene di(meth) acrylates disclosed by Jun, the same formula is applicable to calculate the molecular weight of the diene chain corresponding to the R2 in the disclosed polybutadiene di(meth) acrylates.  For example, R2 of polybutadiene(meth) acrylates with Mw of 2000, which is obvious from the disclosure of Jun (would be 2000- 32-110=1858.  Moreover, as expressly disclosed by Jun, the Mw  of the (A) monomer is measured “between the crosslinking sites”, which correspond to the molecular weights  of the R2 monomer as the actylate groups are the crosslinking sites. 
Thus, the claimed molecular weights of the R2 group are equally obvious, if not anticipated,  from the disclosure of Jun and no unexpected results can be attributed to use of monomer (A) with specify molecular weight (especially in view of disclosure of the instant application that monomers with MW as low as 500 are equally suitable for invention).
With respect to the Ts of the microspheres, Jun disclosed Tmax temperatures of up to  160 C.  Judging from the results in tables 1-3 of Jun, microspheres with Tmax of about 160 C (which are within the specoe pf the disclosure of Jun) are reasonable expected to exhibit Ts corresponding to the claimed. 
The claimed amounts of the acrylonitrile are met by illustrative examples of Jun as the polymerizable component contains “a uncross-linkable” monomer which is acrylonitrile.  The presence of any other polymerizable monomers in any amounts is not precluded by the claim language “the polymerizable component contains an uncross-linkable monomer, and the uncross- linkable monomer contains a nitrile monomer.”
The invention as claimed, therefore, is still fully within the purview of the Jun reference and choosing crosslinking monomers with specified molecular weights would have been obvious with reasonable expectation to obtain adequate results as per discussion above. 

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of US 5180752 by Melber et al.
The rejection stands as per reasons of record and discussion of Jun above. 
Specifically, as stated in the previous office action  Jun describes expanding the microspheres (paragraph 86) but is silent as to their having a coating of fine particles but broadly describes presence of “other agents” in the production of the microspheres (paragraph 75). 
Melber describes post-synthesis handling of microspheres.
Melber describes adding a surface barrier coating to prevent agglomeration and surface bonding between the microspheres (abstract). The surface barrier is a free flowing solid, i.e. particulate (col 8 ln 64, col 9 ln 7-8) which adheres to the surface of the microspheres (col 9 ln 15-20). Melber describes the microspheres as expanded after coating the microspheres, so the surface barrier coating is present on the expanded spheres (col 12 ln 59-65). It would be obvious to one of ordinary skill to add the surface barrier coating of Melber to the microspheres synthesized in Jun in order to prevent agglomeration of the microspheres. 
Melber further describes blending the expanded microspheres with a polymer binder system as a constituent in syntactic foam formulations (col 3 ln 55-60). 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of “Structural foam molding with microspheres” by Batra. 
The rejection stands as per reasons of record and discussion of Jun above. 
Specifically, as stated in the previous office action  , Jun generally describes application of his microspheres in the realms which require lightness, insulation, soundproofing, shock absorption etc. (paragraph 60) but is silent as to the specific uses of the microspheres. 
Batra describes a specific use of expandable microspheres in structural foam molding.
Batra describes structural foam molding as incorporating less-dense gas into plastic formulations (p.30 col 1 paragraph 1-2), i.e. it is an application which requires lightness. Batra describes incorporating microspheres into plastics (instant base component) (p.30 col 2 final paragraph). Batra states that by adding microspheres in lieu of other gas expansion agents the voids are closed-cell and yield a smooth surface free of cracks among other advantages (p.30 col 2 paragraph 1; p.32 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the microspheres of Jun in the specific lightness-required application of structural foam in order to make structural foam with smooth surfaces, or any of the other advantages listed on p.32 col 1 paragraph 2.
Regarding the addition before (claim 8) or after expansion (claim 10) of the microspheres, Batra describes expansion after addition (p.30 col 3 final paragraph) and describes using pre-expanded microspheres as well (p.32 col 1 penultimate paragraph). 
Regarding claim 9, Batra describes injection molding to arrive at a formed article (p.30 col 3 paragraph 2). 
Regarding claim 11, Batra describes using pre-expanded microspheres (p.32 col 1 penultimate paragraph) for shaping processes where no heat is involved. Specific shaping processes include injection molding, extrusion, blow molding, calendaring, and rotational molding (p.32 col 1 final paragraph); i.e. making a formed article. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110123807 by Jun et al in view of US 5180752 by Melber et al in further view of “Structural foam molding with microspheres” by Batra.
The rejection stands as per reasons of record and discussion of Jun above. 
Specifically, as stated in the previous office action  Jun and Melber broadly describe applications of the microspheres but are silent as to specific formulations. Jun generally describes application of his microspheres in the realms which require lightness, insulation, soundproofing, shock absorption etc. (paragraph 60) but is silent as to the specific uses of the microspheres. Melber describes using them in syntactic foam formulations (col 3 ln 55-60), but does not specify the forming or molding.
Batra describes a specific use of expandable microspheres in structural foam molding.
Batra describes structural foam molding as incorporating less-dense gas into plastic formulations (p.30 col 1 paragraph 1-2), i.e. it is an application which requires lightness. Batra describes incorporating microspheres into plastics (instant base component) (p.30 col 2 final paragraph). Batra states that by adding microspheres in lieu of other gas expansion agents the voids are closed-cell and yield a smooth surface free of cracks among other advantages (p.30 col 2 paragraph 1; p.32 col 1 paragraph 2). Thus it would be obvious to one of ordinary skill to use the microspheres of Jun in the specific lightness-required application of structural foam in order to make structural foam with smooth surfaces, or any of the other advantages listed on p.32 col 1 paragraph 2.
Batra describes using pre-expanded microspheres (p.32 col 1 penultimate paragraph) for shaping processes where no heat is involved. Specific shaping processes include injection molding, extrusion, blow molding, calendaring, and rotational molding (p.32 col 1 final paragraph); i.e. making a formed article.


Response to Arguments
Applicant's arguments filed 6-21-22 have been fully considered but they are not persuasive. The applicants argue that Jun does not disclose a cross-linkable monomer (A) that has the claimed structure and claimed molecular weight.  This arguments is addressed in detail above and is not found convincing.  While Jun does not exemplify a specific example of (A) monomer as claimed, such monomers would have been obvious as discussed above, form disclosure of suitable MW of cross-linkable monomer, and suitable monomers such a polybutadiene di(meth)actylates.
In fact, the limitation to the molecular weight of the R2 group does not add any non-obvious, if not inherent, characteristics of a diacrylate compound of a claimed molecular weight, since the Mw of R2 group is simply calculated by subtracting molecular weight of the acrylate end groups and the linking oxygen.  The very same formula would be used to calculate molecular weight of the polybutadiene(meth) acrylate monomer disclosed by Jun.  Thus, is the overall molecular weight of the polybutadiene(meth) acrylate monomers disclosed by Jun are obvious, so would be Mw of the R2 (or polybutadiene residue or core).
It is further expressly noted on the record that Jun discusses the molecular weight of the monomer (A) in terms of molecular weight “between the crosslinking sites”, and, thus in terms of molecular weight od R2 for bi=functional monomers, such as polybutadiene di(meth)acrylates  or other di(meth) acrylates disclosed in illustrative examples or in [0019].
The applicants further argue that the claimed invention exhibits unexpected results as shown by the data of t he instant specification and additional data provided in 6-21-22 Declaration (“Declaration”).
The examiner acknowledges improved results for illustrative examples according to the invention as shown in the Declaration.
However, such results are not commensurate in scope with the claimed invention.
First and foremost, the amounts of the claimed (A) monomer in the thermoplastic resin shell .  This the claims are met by the presence of even a very small amounts of the (A) monomer in the shell.  The illustrative examples of the instant application contain a minimum of 0.4 wt % of the claimed monomer (A) and at such amounts the (A) monomer is used in conjunction with another crosslinkable monomer (and at this point the shell is probably not even thermoplastic anymore as being significantly crosslinked).  There is no reasonable expectation that any improvement would be realized by using, for example, 0.05 wt % of the claimed (A) monomer or even lesser amounts of (A) which is within the scope of the claimed invention. 
Second, there illustrative examples do not support the claimed range of Mw of the monomer (A).  The minumum Mw in illustrative examples is 2,000 and the maximum id 35, 000, which does not fully support the range from 1,000 and 50,000 as the criticality of the ranges is not supported by illustrative examples with Mw twice the Mw of the lower limit and far below the upper limits.  Again, there is no reasonable expectation that  using (A) monomer with Mw of 1,000 or 50,000 would also results in the improvements shown in the Declaration of the instant specification.
The invention as claimed, therefore, is still considered to be unpatentable over the disclosures of the cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765